
	
		III
		112th CONGRESS
		2d Session
		S. RES. 573
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Menendez (for
			 himself, Mr. Toomey, and
			 Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			December 5, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the third week of January 2013
		  as Teen Cancer Awareness Week.
	
	
		Whereas cancer among adolescents is rare, but is still the
			 leading cause of death from disease for teenagers between the ages of 15 and
			 19;
		Whereas teenage cancer patients receive treatment at
			 various types of medical establishments, including pediatric hospitals,
			 pediatric oncology centers, and adult cancer facilities;
		Whereas teenage cancer patients may feel out of place in
			 any of these settings if their clinical and psychosocial needs are not
			 met;
		Whereas 40 percent of cancer patients aged 14 and younger
			 are enrolled in clinical trials, compared with only 9 percent of cancer
			 patients between the ages of 15 and 24;
		Whereas teenagers with cancer have unique concerns about
			 their education, social lives, body image, and infertility, among other
			 concerns, and their needs may be misunderstood or unacknowledged;
		Whereas many adolescent cancer survivors have difficulty
			 readjusting to school and social settings, experience anxiety, and in some
			 cases face increased learning difficulties; and
		Whereas it is important to understand the biological and
			 clinical needs of teenagers with cancer, seek the prevention of cancer in
			 teenagers, and increase awareness in the general public of the unique
			 challenges facing teenagers with cancer: Now, therefore, be it
		
	
		That the Senate designates the third
			 week of January 2013 as Teen Cancer Awareness Week to promote
			 awareness of teenage cancer and the unique medical and social needs of
			 teenagers with cancer.
		
